Citation Nr: 0712673	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  05-21 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for varicose veins, to 
include as secondary to the service-connected Type II 
diabetes mellitus.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected Type II diabetes mellitus 
with hypercholesterolemia.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected right lower extremity 
peripheral neuropathy.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected left lower extremity 
peripheral neuropathy.  

5.  Entitlement to an effective date earlier than May 8, 2001 
for the grant of service connection for Type II diabetes 
mellitus with hypercholesterolemia.  

6.  Entitlement to an effective date earlier than May 8, 2001 
for the grant of service connection for right lower extremity 
peripheral neuropathy.  

7.   Entitlement to an effective date earlier than May 8, 
2001 for the grant of service connection for left lower 
extremity peripheral neuropathy.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1968 to 
February 1970.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 RO rating action that 
inter alia granted service connection for the service-
connected disabilities cited on the title page, with initial 
disability evaluations as cited on the title page, effective 
on June 22, 2001.  

Also on appeal is a July 2003 RO rating action that changed 
the effective dates for the service-connected disabilities to 
May 8, 2001 and denied service connection for varicose veins.  

As the rating claims before the Board involve a request for 
higher initial rating following the grant of service 
connection, the Board has characterized those issues in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for disabilities already 
service-connected).  

The veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in January 2007.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  There is no competent evidence showing that the claimed 
varicose veins are due to any event or incident of the 
veteran's  military service or are caused or aggravated by 
his service-connected Type II diabetes mellitus.  

3.  From May 8, 2001, the veteran's Type II diabetes mellitus 
has required insulin, oral hypoglycemics, and restricted 
diet, but has not required limitation of physical activities.  

4.  From May 8, 2001, the manifestations of the veteran's 
right and left lower extremity peripheral neuropathy have 
been wholly sensory, with no demonstrated limitation of 
function.  

5.  The veteran was granted service connection for Type II 
diabetes mellitus, and peripheral neuropathies of the right 
and left lower extremities as secondary thereto, based on his 
presumptive exposure to herbicides in the Republic of 
Vietnam.  

6.  The liberalizing law allowing for presumptive service 
connection for Type II diabetes mellitus as a consequence of 
herbicide exposure became effective on May 8, 2001.  

7.  The claim for service connection for Type II diabetes 
mellitus was received on June 22, 2001; there were no 
communications to VA prior to that date that can be construed 
as a formal or informal claim.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by varicose veins is 
not due to disease or injury that was incurred in or 
aggravated by his military service; nor is any proximately 
due to or the result of service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2006).  

2.  The criteria for an evaluation in excess of 20 percent 
for the service-connected Type II diabetes mellitus from May 
8, 2001 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.7, 4.20, 4.120 including Diagnostic Code 7913 (2006).  

3.  The criteria for an evaluation in excess of 10 percent 
for the service-connected right lower extremity peripheral 
neuropathy from May 8, 2001 are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.20, 4.124a 
including Diagnostic Code 8520 (2006).  

4.  The criteria for an evaluation in excess of 10 percent 
for the service-connected left lower extremity peripheral 
neuropathy from May 8, 2001 are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.20, 4.124a 
including Diagnostic Code 8520 (2006).  

5.  An effective date earlier than May 8, 2001 for grant of 
service connection for Type II diabetes mellitus is not 
assignable.  38 U.S.C.A. §§ 1110, 1116, 5107, 5110(a) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.114, 3.400 (2006).  

6.  An effective date earlier than May 8, 2001 for grant of 
service connection for right lower extremity peripheral 
neuropathy, as secondary to Type II diabetes mellitus, is not 
assignable.  38 U.S.C.A. §§ 1110, 1116, 5107, 5110(a) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.114, 3.400 (2006).  

7.  An effective date earlier than May 8, 2001 for grant of 
service connection for left lower extremity peripheral 
neuropathy, as secondary to Type II diabetes mellitus, is not 
assignable.  38 U.S.C.A. §§ 1110, 1116, 5107, 5110(a) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.114, 3.400 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate both claims on 
appeal has been accomplished.  

The issues of earlier effective dates and initial evaluations 
are "downstream" issues arising after the rating decisions 
on appeal; all notification prior to those decisions was 
directed toward establishing entitlement to service 
connection.  

However, in January 2005 the RO sent the veteran a letter 
advising him that to show entitlement for increased 
compensation the evidence must show that the disability had 
increased in severity, and to show entitlement to an earlier 
effective date the evidence must show that the veteran 
submitted a claim for service connection prior to May 8, 
2001.  The veteran had an opportunity to respond prior to the 
issuance of the May 2005 Statement of the Case (SOC).  

In regard to the issue of entitlement to service connection, 
the RO sent the veteran a letter in April 2003 advising him 
that to establish entitlement to service connection, the 
evidence must show three things: (1) an injury in military 
service, or a disease that began in or was made worse during 
military service, or an event in service causing injury or 
disease; (2) a current physical or mental disability, and (3) 
a relationship between the current disability and an injury, 
disease, or event in service.  Thereafter, the veteran was 
afforded an opportunity to respond prior to the issue of the 
July 2003 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims for service connection, increased initial 
evaluation, and earlier effective date of service connection, 
and that he has been afforded ample opportunity to submit 
such information and evidence.  

The Board also finds that the letters cited above, with 
follow-up letter in January 2005, satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained that the claimant, and 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The January 2005 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
agency (including military, VA, and Social Security records) 
and that VA would make reasonable efforts to obtain records 
on the veteran's behalf from non-Federal entities (including 
private hospitals, state and local governments, and 
employers) if provided appropriate authorization to do so.  

The January 2005 letter specifically advised the veteran, 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If the 
evidence is in your possession, please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating actions on appeal.  This is 
logical, since six of the issues on appeal are "downstream" 
issues.  

However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence.  

Following the issuance of the January 2005 letter, which 
completed VA's notice requirements and corrected any 
deficiencies in the prior notice letters, the veteran was 
afforded an opportunity to present information and/or 
evidence pertinent to the appeal before the issuance of the 
SOCs in May 2005.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the veteran's status (the first Dingess 
element) is not at issue, and as explained above the April 
2003 letter advised the veteran of the second and third 
Dingess elements (existence of a disability and connection 
between the veteran's service and that disability).  

The RO sent the veteran a letter in March 2006 that advised 
him of the fourth and fifth Dingess elements (degree of 
disability and effective date pertaining to the disability).  
The Dingess requirements are accordingly satisfied in regard 
to the claim for service connection.  

The Dingess decision also held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating code.  

As regards the claim for increased initial rating on appeal, 
the Board finds that this was accomplished in the SOC of May 
2005 and the Supplemental SOC (SSOC) of May 2006.  This 
suffices for Dingess.  

Hence, there is no possibility of prejudice under the notice 
requirements of Dingess as regards a claim for service 
connection or a claim for increased initial rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with either of the claims 
on appeal.  

The veteran's service medical records and extensive post-
service VA medical records have been associated with the 
claims file.  Neither the veteran nor his representative has 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
additional records that should be obtained before the claims 
are adjudicated.  

The veteran was afforded a hearing before the Board in which 
he presented oral testimony in support of his claim.  

The veteran has also been afforded appropriate VA medical 
examinations in support of his claims.  The Board has 
considered in this regard whether the issue of service 
connection for varicose veins should be remanded for a 
medical examination and opinion in regard to the narrow 
question of whether the veteran's diagnosed varicose veins 
are caused or aggravated by his service-connected Type II 
diabetes mellitus, as he believes.  

However, there is no apparent relationship whatsoever between 
the two disorders, and there is accordingly no reasonable 
expectation that an examination would produce evidence 
supporting the claim.  Remands that would only result in 
imposing additional burdens on VA, with no benefit flowing to 
the claimant, are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

Further, the Board can adjudicate an appeal, rather than 
remand back to RO for further development, if veteran has 
been given adequate notice of evidence needed to prove his 
claim and there is no prejudice to him by appellate 
consideration of claim.  Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGREC 16-92.  As discussed above, the veteran has 
been provided adequate notice in this case.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  



II.  Analysis

A.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  

In his January 2003 claim for benefits, the veteran asserted 
that he had occasional "knots and boils" in his legs that 
he attributed, without further explanation, to military 
service.  In his January 2007 testimony before the Board, he 
stated that he has been informed by various physicians that 
his varicose veins are attributable to his service-connected 
DM-II.  

The Board will therefore consider the veteran's claim of 
service connection on both a direct and secondary basis.  

Direct service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred in or aggravated 
by military service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of direct service connection 
there must be: medical evidence of a current disability; 
medical evidence, or in some cases lay evidence, of in-
service occurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.   Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

There is no indication in the veteran's service medical 
records (SMR) of varicose veins or any other venous disorder 
at the time of his discharge from military service.  

A May 2003 VA outpatient treatment note shows that the 
veteran presented with complaint of painful knots and 
swelling in both calves, left worse than right.  

The examiner noted history of long-term varicose veins and 
chronic edema with scar formation but no evidence of deep 
vein thrombosis.  The veteran was advised to wear support 
hose, take medication and apply heat as necessary, and to 
elevate the legs when possible.  

A January 2004 VA outpatient treatment note shows current 
problems with inter alia varicose veins, stasis dermatitis 
and chronic venous insufficiency.  The Board notes at this 
point that service connection for stasis dermatitis was 
separately considered and denied in a July 2005 rating 
decision.  

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  This is the essence of the 
third part of the Hickson analysis.  

Although the record shows that the veteran has the claimed 
disability (varicose veins), there is no competent evidence 
linking the varicose veins to any event or incident of the 
veteran's military service.  Accordingly, direct service 
connection cannot be granted.  

Alternatively, service connection may be granted for a 
disability found to be proximately due to, or the result of, 
a service-connected disease or injury.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2003); Harder v. 
Brown, 5 Vet. App. 183, 187-89 (1993).  

Generally, when a veteran contends that a service-connected 
disorder has caused or aggravated a secondary disability, 
there must be competent medical evidence of such causation or 
aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); 
Jones v. Brown, 7 Vet. App. 134 (1994).  

To prevail on the issue of secondary service causation, the 
record must show: (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and, (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin, 
supra.  

In this case, there is no medical evidence that the veteran's 
claimed varicose veins are caused or aggravated by his 
service-connected DM-II or the secondary peripheral 
neuropathy.  

The Board notes that the veteran testified that his physician 
informed him of such a relationship, but hearsay medical 
evidence does not constitute competent medical evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995); Warren v. Brown, 6 
Vet. App. 4 (1993).  ("What a physician said, and the 
layman's account of what he purportedly said, filtered 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute medical evidence."  
Robinette, 8 Vet. App. at 77 (1995)).  

The veteran in this regard has submitted no competent 
evidence to support his assertions of secondary relationship.  

Based on the evidence above, the Board finds that service 
connection for varicose veins must be denied on both a direct 
and secondary basis.  Accordingly, the claim must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in this case the evidence preponderates against the claim, 
and that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  




B.  Initial Evaluation of Service-Connected Disabilities

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

Given the nature of claims for initial evaluation, the Board 
has considered the veteran's symptoms from May 8, 2001, the 
effective date of service connection.  


Initial evaluation of Type II diabetes mellitus

The rating for the veteran's Type II diabetes mellitus (DM-
II) has been assigned under 38 C.F.R. § 4.120, Diagnostic 
Code (DC) 7913.  The rating criteria for DC 7913 are as 
follows. 

A rating of 20 percent may be assigned for diabetes mellitus 
requiring insulin and restricted diet, or oral hypoglycemic 
and restricted diet. 

A rating of 40 percent may be assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities).  

A rating of 60 percent may be assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice-a-month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

A rating of 100 percent may be assigned for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  

Per the rating criteria of DC 7913, compensable complications 
of diabetes are rated separately unless they are part of the 
criteria used to support a 100 percent evaluation, while 
noncompensable complications are considered part of the 
diabetic process.  See 38 C.F.R. § 4.120, DC 7913, Note (1).  

In this case, the Board notes that the veteran has secondary 
service connection, separately evaluated, for the following 
disabilities: peripheral diabetic neuropathy of the left and 
right lower extremities, glaucoma and erectile dysfunction.  
Since these disorders are separately compensated, the Board 
will not consider those symptoms in rating the underlying 
diabetes mellitus.  

An October 1999 VA outpatient treatment note shows that the 
veteran was an insulin-dependent diabetic requiring oral 
medications with meals.  There is no indication of 
restriction of diet or activities.  

An October 2001 VA outpatient initial assessment shows a 
prescription for insulin to be taken once per day, plus oral 
medication to be taken with meals.  The veteran stated that 
he was trying to diet for weight control, and that he 
currently worked for a trucking company which caused him to 
walk a lot during the day.  

The veteran had a VA diabetes examination in March 2002 
during which the examiner noted that the veteran was taking 
insulin once per day and also taking oral hypoglycemics.  
There is no indication of any requirement for restrictions on 
diet or activity due to the DM-II.  

The veteran testified before the Board in January 2007 to the 
effect that his DM-II requires him to take insulin and oral 
hypoglycemics and to restrict his diet (for weight loss).  He 
also stated that his physician advised him to walk more, 
although walking is difficult due to his painful legs.  

As noted, the higher (40 percent) rating requires, in 
addition to insulin and diet, regulation of activities; i.e., 
avoidance of strenuous occupational and recreational 
activities.  

The veteran's testimony shows that he is being medically 
encouraged to increase, not restrict, his exercise.  There is 
accordingly no "regulation of activities" within the 
meaning of the rating criteria.  

Based on the analysis hereinabove, the Board finds the 
evidence supports the current initial rating of 20 percent, 
but not more, for the service-connected DM-II.  



Initial evaluation of peripheral neuropathy of the lower 
extremities

The veteran's service-connected peripheral neuropathy of the 
lower extremities is evaluated under the criteria of 
38 C.F.R. § 4.124a, DC 8520 (paralysis of the sciatic nerve).  
The rating criteria of DC 8520 are as follows.

A rating of 10 percent may be assigned for mild incomplete 
paralysis.

A rating of 20 percent may be assigned for moderate 
incomplete paralysis.

A rating of 40 percent may be assigned for moderately severe 
incomplete paralysis.

A rating of 60 percent may be assigned for severe incomplete 
paralysis.

A rating of 80 percent may be assigned for complete 
paralysis: the foot dangles and drops, no active movement 
possible of muscles below the knees, flexion of knee weakened 
or (very rarely) lost.

The terms "mild," "moderate," "moderately severe" and 
"severe" are not defined in the rating schedule.  Rather 
than applying a mechanical formula, VA must evaluate all the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  

However, when the involvement is wholly sensory, the rating 
should be for the "mild" or at most "moderate" level.  
38 C.F.R. § 4.124a.  

An October 2001 VA outpatient initial assessment shows no 
complaint or diagnosis of current peripheral neuropathy.  The 
veteran complained of pain and swelling in the legs, which 
was attributed to alopecia.  Neurological examination showed 
normal sensation and normal deep tendon reflexes, grossly 
intact cranial nerves, and muscle strength 5/5 in all 
extremities.  

The veteran had a VA diabetes examination in March 2002 
during which he denied diabetic neuropathy, although he 
reported numbness and tingling in the legs.  The examiner 
recommended a neurologic examination.  

The veteran had a VA neurologic examination in March 2002 
during which he reported intermittent numbness in the feet 
and pain in the legs, including burning and dysesthesia, for 
the previous 5-10 years.  The veteran stated that walking or 
standing exacerbated these symptoms but he did not limit his 
activities due to the symptoms.  

The examiner noted that motor strength and muscle tone in the 
lower extremities were within normal limits, with no atrophy.  
Gait was normal, although pain and touch sensation was 
diminished in both feet to the ankles.  The examiner 
diagnosed mild distal symmetrical sensory peripheral 
neuropathy of both lower extremities secondary to DM.  

The veteran had a VA neurologic examination in March 2006 
during which he reported numbness, tingling, and some pain in 
the feet.  The veteran stated that he sometimes stumbles when 
walking but has never fallen and has no problem with bowel or 
bladder control.  

On examination, the veteran had good strength in the lower 
extremities.  Deep tendon reflexes were 1+ at the knees and 
absent at the ankles, and the toes were downgoing.  Sensory 
examination revealed decreased pinprick and vibration in the 
feet.  The examiner's impression was that of mild 
polyneuropathy of both lower extremities due to DM.  

In evaluating the evidence, the Board notes that the VA 
examiners in March 2002 and March 2006 both characterized the 
diabetic peripheral neuropathy as "mild."  The Board 
accordingly finds that a "moderate" degree of severity, as 
required for the higher 20 percent rating, is not shown.  

The Board has carefully considered the veteran's testimony 
before the Board in January 2007, during which he reported 
that his neuropathy is manifested by sharp pain from the 
knees down and tingling and swelling of the feet.  He also 
stated that his skin is tender and scaly, and that he has to 
wear support hose and special shoes.  The veteran stated that 
his pain has increased in severity since service connection 
was granted.  

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology, including pain.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  

However, even giving full credence to the veteran's assertion 
that his symptoms had increased in severity between 2002 and 
2007, there is nothing in his testimony to show that the 
criteria for the higher rating were met.  

His reported symptoms remain exclusively sensory; there is no 
medical evidence or objective lay evidence of any actual loss 
of function of either lower extremity due to his neuropathy.  

The itching and scaling of the skin about which he testified 
are attributable not to peripheral neuropathy, but rather to 
stasis dermatitis, for which service connection was 
separately considered and denied.  

Based on the analysis hereinabove, the Board finds the 
evidence supports the current initial ratings of 10 percent, 
but not more, for the service-connected right and left lower 
extremity peripheral neuropathies.  


C.  Effective Date of Service Connection

The veteran contends in essence that he is entitled to an 
effective date earlier than May 8, 2001, for the grant of 
service connection for DM-II and secondary bilateral 
peripheral neuropathies.  

As noted, the record shows that the veteran had insulin-
dependent DM-II as early as October 1999.  Secondary 
peripheral neuropathy was first medically confirmed in March 
2002.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of award 
based on an original claim for service connection "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a).  

The pertinent implementing regulation provides that for 
direct service connection the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year of 
separation.  Otherwise, the effective date is the date of the 
receipt of the claim or the date the entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).  

The veteran's claim of service connection for DM-II was 
received on June 22, 2001.  In accordance with 38 C.F.R. 
§ 3.400(b)(2), cited hereinabove, the RO's rating decision in 
July 2002 granted service connection effective June 22, 2001, 
the date the claim was received.  

With respect to claims governing effective dates for service 
connection for diseases presumed to be caused by herbicide or 
Agent Orange exposure, VA issued special regulations to 
implement orders of a United States district court in Nehmer 
v. United States Department of Veterans Affairs, 32 F.Supp. 
1404 (N.D. Cal. 1989).  

In pertinent part, a Nehmer class member is identified as a 
Vietnam veteran who has a covered herbicide-related disease.  
38 C.F.R. § 3.816(b)(1)(i)(2005).  The term "covered 
herbicide diseases" includes Type II diabetes mellitus.  
38 C.F.R. § 3.816(b)(2)(i)(2005).  The regulation applies to 
claims for disability compensation that were either pending 
before VA on May 3, 1989, or were received by VA between that 
date and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease.  § 3.816(c) (2005).  

If a Nehmer class member's claim for compensation for a 
covered herbicide disease was either pending before VA on May 
3, 1989 or was received by VA between that date and the 
effective date of the statute establishing a presumption of 
service connection for the covered disease, the effective 
date of the award will be the later of the date the claim was 
received by VA or the date the disability arose.  
§ 3.816(c)(2) (2005).  

The record does not show, and the veteran does not contend, 
that he filed a formal claim of service connection for DM-II 
prior to June 22, 2001.  Prior to that time, there is not a 
single document of record that may reasonably be construed as 
a formal or informal claim for service connection for DM-II.  
See 38 C.F.R. §§ 3.151(a), 3.155(a) (2006).  Accordingly, 
Nehmer does not apply to this claim.  

VA issued regulations creating a presumption of service 
connection for DM-II effective May 8, 2001.  See 66 Fed. Reg. 
23,166 (May 8, 2001).  As Nehmer does not apply in this case, 
the effective date cannot be earlier than the liberalizing 
law, and cannot be retroactive for more than one year from 
the date of application.  38 U.S.C.A. § 1510(g); 38 C.F.R. 
§ 3.114 (2006). 

The RO in this case amended the effective date of service 
connection from June 22, 2001 (date of receipt of the claim) 
to May 8, 2001 (date of the liberalizing regulation) because 
the claim was filed within one year from a change in the law.  
This is the proper effective date for the award of service 
connection in this case. See Liesegang v. Secretary of 
Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  

The veteran asserted in his testimony before the Board that 
the effective date of service connection should be the date 
of onset or diagnosis, because he would have submitted a 
claim for service connection if he had been told to do so.  

However, no formal or informal claim for service connection 
was received prior to June 2001.  Therefore, since he was 
diagnosed with DM-II prior to May 8, 2001, the effective date 
of service connection is determined by the date he filed his 
claim for compensation and application of 38 C.F.R. 
§ 3.114(a)(1).  

Accordingly, an effective date earlier than May 8, 2001 is 
not assignable in this case.  



ORDER

Service connection for varicose veins is denied.  

An initial evaluation in excess of 20 percent for the 
service-connected Type II diabetes mellitus with 
hypercholesterolemia from May 8, 2001 is denied.  

An initial evaluation in excess of 10 percent for the 
service-connected right lower extremity peripheral neuropathy 
from May 8, 2001 is denied.  

An initial evaluation in excess of 10 percent for the 
service-connected left lower extremity peripheral neuropathy 
from May 8, 2001 is denied.  

The claim for an effective date earlier than May 8, 2001 for 
the grant of service connection for Type II diabetes mellitus 
with hypercholesterolemia is denied.  

The claim for an effective date earlier than May 8, 2001 for 
the grant of service connection for right lower extremity 
peripheral neuropathy is denied.  

The claim for an effective date earlier than May 8, 2001 for 
the grant of service connection for left lower extremity 
peripheral neuropathy is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


